Citation Nr: 0029220	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1964 to March 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Service connection for PTSD requires medical evidence 
diagnosing the condition, and credible supporting evidence 
that the claimed in-service stressor actually occurred, as 
well as a link, established by the medical evidence, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).  If the claimed in-service 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded a combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

In an October 1996 statement, the appellant stated that he 
was subjected to constant shelling and mortar attacks while 
in Vietnam.  He added that he had been assigned to handle 
body bags containing dead soldiers and was appalled by how 
his fellow soldiers had manhandled the bodies.  He stated 
that he also witnessed from a distance the collision of two 
helicopters in which both crews were killed.

In June 1997 the appellant was accompanied to his VA 
outpatient therapy session by his spouse.  The appellant 
tearfully discussed his experiences in Vietnam.  His spouse 
indicated that he had never discussed them with her 
previously and had been reluctant to discuss the Vietnam War.  
She opined that the appellant had been changed by his service 
in Vietnam.  She indicated that the appellant's symptoms 
included re-experiencing, insomnia, irritability, and a need 
to isolate.  She also reported that the appellant had a 
history of avoidance of talk about Vietnam.  The social 
worker noted that the numbing criteria reported by the 
appellant's spouse were stronger than those reported by the 
appellant at his intake interview, especially in terms of his 
estrangement from his family and his self-isolation.  The 
examiner noted also that the appellant's interest in hobbies 
had decreased, although partially because of physical 
problems.  There was evidence of restricted affect.  The 
social worker opined that based on the appellant's May 1997 
interview with a VA psychologist and on the new information 
from the appellant's spouse, the appellant appeared to 
endorse symptoms consistent with PTSD rather than post 
traumatic stress syndrome.

In his September 1999 notice of disagreement, the appellant 
reported that while in Vietnam he had been exposed to 
numerous rocket, mortar, and small arms attacks and that 
outgoing artillery fire was constant.  He recalled also two 
occasions when he had been assigned to handle body bags.  He 
provided his unit designation, the location in which he had 
served, and the names of fellow soldiers.

Although the appellant has provided extensive information 
about many of his alleged stressors, the RO did not attempt 
to corroborate his stressors with United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
Because the record is clearly incomplete, the issue currently 
before the Board will be remanded for additional development.  
The Board notes that the appellant's representative has 
requested that the appellant's claim be remanded for 
corroboration of his stressors.

The record contains VA treatment records from October 1996 to 
August 1997.  However, the record of the appellant's March 
1997 therapy session is incomplete.  Further, in his 
substantive appeal, the appellant indicated that he had been 
treated by a VA psychiatrist as recently as April 1999.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the appellant's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Records 
of VA treatment of the appellant should be obtained.

In his July 1999 substantive appeal, the appellant complained 
that the January 1999 VA PTSD examination was inadequate 
because the examination was too brief and because he was 
unable to understand the examiner.  In its December 1999 
informal hearing presentation, the appellant's representative 
echoed the appellant's contentions and added that the 
examination report did not contain any rationale for the 
examiner's finding that the appellant had a few symptoms of 
PTSD but did not have the full criteria.  The representative 
argued that a remand was required because the examination was 
inadequate.  The report of the January 1999 appears complete 
on its face; however, the examination was not adequate 
because complete VA treatment records were not available to 
the examiner for review.  Further, many of the findings in 
the available treatment VA records contradict the symptoms 
reported by the appellant at the examination.  If an 
additional VA examination is scheduled it should not be 
conducted by an examiner who has examined the appellant 
previously; however, the appellant is encouraged to cooperate 
fully with the examiner.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain and associate 
with the file VA medical records for 
treatment from August 1997 to the present 
plus a complete copy of the record of 
treatment of the appellant on March 14, 
1997.  All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  The RO should 
associate all records and responses with 
the claims file.

2.  The RO should review the file and 
prepare a summary of all of the 
appellant's claimed stressors.  This 
summary, together with a copy of the DD 
214 and the DA Form 20, or equivalent, 
and all associated documents, should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150.  They should 
be requested to provide any information 
that might corroborate the appellant's 
alleged stressors.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In any event, the RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify such stressor(s) for the record 
and then schedule the appellant for a VA 
psychiatric examination, with a 
psychiatrist who has not examined or 
treated the appellant previously, to 
determine whether he has PTSD based on 
such stressor(s).  The claims folder 
should be provided to the examiner for 
review.  The examination report should 
reflect review of pertinent material in 
the claims folder and include the 
complete rationale for all opinions 
expressed.

5.  When the development requested above 
is fully completed, the RO should 
readjudicate the claim.  The RO must make 
a specific determination as to whether 
the veteran engaged in combat with the 
enemy and, if so, the appropriate law and 
regulations governing such matters should 
be applied.  If the claim remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20,1100(b) (1998).


